Citation Nr: 0920452	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle injury. 

2. Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot. 

3. Entitlement to an initial compensable rating for bilateral 
hearing loss. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. P. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1971 until May 1977, from November 1989 to March 
1990; and from July 2006 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2005 and in June 2008 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In January 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is on file.  

In April 2008, the Veteran raises the claim of service 
connection for tinnitus, which is referred to the RO for 
appropriate action. 

The claim of service connection for residuals of a right 
ankle injury is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. Plantar fasciitis of the left foot is manifested by 
tenderness, affecting the Veteran's gait, but more than 
moderate left foot disability is not shown.  

2. VA audiometric testing in October 2007 revealed level I 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent rating 
for plantar fasciitis of the left foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2008).  

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

On initial claims for increase, where, as here, the claims of 
service connection have been granted and the initial 
disability ratings have been assigned, the claims have been 
more than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision rating the disabilities does not 
trigger additional VCAA notice.  Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no 
longer applicable in the initial rating claims.  Dingess, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. The RO has obtained the  service treatment 
records and VA records.  The Veteran has submitted private 
medical records.  

The Veteran was afforded a VA audiology evaluation in October 
2007 and a VA examination in April 2008 to evaluate the 
severity of the plantar fasciitis. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Left Foot Plantar Fasciitis

The plantar fasciitis of the left foot is rated by analogy to 
flat feet under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for 
flat feet.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, the criteria 
for a 10 percent rating for unilateral flat feet are moderate 
symptoms with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-achillis, and pain on 
manipulation and use of the feet.  The criteria for the next 
higher rating, 20 percent, are objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, the criterion 
for a 10 percent rating is a moderate foot disability.  The 
criterion for a 20 percent rating is a moderately severe 
disability. 

On VA examination in April 2008, the Veteran stated that he 
developed plantar fasciitis of the left foot while on active 
duty and that he took medication for musculoskeletal pain.  
He indicated that he had not missed work since his release 
from active duty because of the flexibility of his schedule.  
The Veteran stated that in May 2007 in service he complained 
of severe heel pain and he was given an ankle brace.  

Currently, the Veteran described daily intermittent sharp 
spikes of pain when walking, when his heel struck the ground, 
which he tried to avoid by walking on his forefoot.  He did 
not use any shoe inserts and did not receive any specific 
treatment. It was noted that the left heel pain had not 
impaired his activities of daily living or his employment.  
His exercise limits were no running or walking more than one 
quarter mile or standing for more than 30 minutes. 

On physical examination, the Veteran had an abnormal gait 
with avoidance of left heel impact.  He did not use any 
ambulatory aids.  There was no evidence of deformity of the 
left foot and no evidence of bunions, hammertoes, pes planus, 
pes cavus, or pathologic calluses.  The Achilles tendons were 
both aligned and were not tender.  There was evidence of 
abnormal right plantar heel wear consistent with the Veteran 
walking primarily on the right heel and avoiding contact with 
the left heel. He had marked tenderness of the entire left 
plantar heel area.  There was no tenderness in the left arch 
or the metatarsal heads or the left great toe.  Gait was 
abnormal because he avoided striking his heel on the floor 
and would only walk on the ball of the left foot due to pain.  
X-rays revealed no abnormality of the metatarsophalangeal or 
interphalangeal joints or of the mid and hind foot joints. 
The pertinent diagnosis was plantar fasciitis of the left 
foot manifested by plantar heel pain.  

In January 2009, the Veteran testified that stepping down on 
his heel was very painful and he now walked on his toes.  He 
stated that he could function all day without problems unless 
he had to walk a long distance, but most of his work was done 
while sitting.

Analysis

The Veteran has marked tenderness of the left heel, causing 
an abnormal gait, which was confirmed on VA examination. 




The functional limitation equates to moderate disability of 
the left foot and under Diagnostic Code 5284 and warrants a 
10 percent rating.  However, the degree of impairment does 
not equate with moderately severe foot impairment under 
Diagnostic Code 5284 as the remaining function does not 
impair his daily activities or his employment. 

Also, there is no evidence of the criteria for the next 
higher rating, 20 percent, under Diagnostic Codes 5276 as 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities are not shown. 

Accordingly, the criterion for an initial rating of 10 
percent, but not higher, is established.  38 U.S.C.A. § 
5107(b).

Bilateral Hearing Loss

Bilateral hearing loss is currently rated zero percent 
disabling under Diagnostic Code 6100 since the effective date 
of service connection in August 2003 under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453 - 54 (2007), 
the United States Court of Appeals for Veterans Claims in a 
precedent opinion upheld VA's policy of conducting audiometry 
testing in a sound-controlled room.  

Audiology Examination in August 2005

On a service department audiology examination in August 2005, 
the puretone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 5, 10, 55, and 75 decibels, respectively.  
Puretone thresholds in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 25, 20, 65, and 90 decibels, respectively.  
The percentage of speech discrimination was not reported. 

Audiology Examination in August 2007

On a service department audiology examination in August 2007, 
the puretone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 0, 5, 50, and 85 decibels, respectively.  
The pure tone thresholds in the left ear at 1000, 2000, 3000, 
and 4000 Hertz were 40, 25, 70, and 85 decibels, 
respectively.  The percentage of speech discrimination was 
not reported



VA Audiology Examination in October 2007

On VA audiology examination in October 2007, the puretone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 15, 20, 55, and 85 decibels, respectively, with 
average decibel loss rounded to 44.  The puretone thresholds 
in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 
35, 80, and 90 decibels, respectively, with an average 
decibel loss rounded to 60.  Speech recognition or 
discrimination was 96 percent in the right ear and 94 in the 
left ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
44 is in the range of between 42 and 49 and the speech 
discrimination score of 96 percent is the range of between 92 
and 100 percent. 

The findings for the left ear yield a numerical designation 
of II under TABLE VI as the average puretone decibel loss of 
60 is in the range of between 58 and 65 and the speech 
discrimination score of 94 percent is the range of between 92 
and 100 percent. 

Entering the numeral designations of I and II to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, and the puretone threshold were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86.  



Private Audiology Examination in July 2008

A report of a private audiology examination in July 2008 
reflects that the Veteran's the pure tone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hertz were 
5, 10, 45, and 80 decibels, respectively. The puretone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 30, 25, and 75 decibels, respectively, with no 
response in the left ear at 4, 000 Hertz.  Speech recognition 
or discrimination scores were not reported. 

In January 2009, the Veteran's wife testified that the 
Veteran often asked people to repeat what had been spoken 
more often that he used to and played the TV louder and he 
also misunderstood things that she had said.  

Analysis

The audiology tests by the service department and the private 
audiology test are inadequate for rating hearing loss because 
speech discrimination testing was not done and can not be 
used in determining the Veteran's level of auditory acuity. 

The results of the VA audiology test in October 2007 yielded 
results that do not warrant a compensable rating for the 
Veteran's service-connected bilateral hearing loss as 
explained above.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for bilateral hearing loss over the 
period of time since service connection became effective, but 
from the effective date of service connection in August 2003 
the findings for a compensable rating have not been 
demonstrated. 

Accordingly, an initial compensable rating for bilateral 
hearing loss is not warranted at any time during the appeal.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 10 percent, but not higher, for plantar 
fasciitis of the left foot is granted, subject to applicable 
law and regulations governing the award of monetary benefits. 

An initial compensable rating for bilateral hearing loss is 
denied. 




REMAND

The service treatment records show that the Veteran was 
treated from December 1989 until at least February 1990 for a 
Grade II right ankle sprain. He was given Physical Profiles 
limiting his duties in February 1990 for a right ankle sprain 
and in March 1990 for "chronic" right ankle pain." 

Private clinical records show that in July 1997 in an interim 
between periods of active duty the Veteran underwent open 
reduction and internal fixation of a right malleolar fracture 
after he slipped on rotting stairs and he fell about four 
feet, landing directly on his right ankle.  

The service treatment records include a Permanent Profile in 
September 2007 limiting the Veteran's duties due to right 
ankle instability.  

As the evidence suggests the incurrence of a possible chronic 
right ankle disability during service in 1989 and the Veteran 
has testified that this disability led to a right ankle 
fracture in 1997 which required surgery, a VA medical opinion 
is necessary to decide the claim and under the duty to assist 
the claim is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine whether it is at least as 
likely as not that:

a). Any currently diagnosed right ankle 
disability, including residuals of the 
1997 right ankle fracture, was caused by 
the right ankle sprain in service in 
1989; or 

b). Any currently diagnosed right ankle 
disability, including residuals of the 
1997 right ankle fracture, was caused by 
or aggravated by the service-connected 
plantar fasciitis of the left foot, which 
has resulted in an abnormal gait as the 
Veteran has put greater weight on his 
right leg. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

2. After the above development has been 
completed, readjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


